 



FIRST AMENDMENT TO SECOND
AMENDED AND RESTATED LEASE AGREEMENT
     This First Amendment to Second Amended and Restated Lease Agreement (this
“Amendment”) is made as of the 1st day of March, 2008, between MHC TT Leasing
Company, Inc., a Delaware corporation (“Landlord”), and Thousand Trails
Operations Holding Company, L.P., a Delaware limited partnership (“Tenant”).
RECITALS
     A. Landlord and Tenant entered into that certain Second Amended and
Restated Lease Agreement dated as of January 1, 2008 (such Lease Agreement as
heretofore amended, including all of the Exhibits thereto, being herein called
the “Lease”), whereby Landlord leased to Tenant the Premises described in the
Lease.
     B. An affiliate of Landlord has acquired the Grandy Creek Preserve, and
Landlord and Tenant desire to amend Exhibit A-1(a) to the Lease to add the
Grandy Creek Preserve as part of the Premises.
     C. MHC Tropic Winds, L.L.C., a Delaware limited liability company (“MHC
Tropic Winds”), has leased to Landlord certain recreational vehicle sites at
Tropic Winds, located at 1501 North Loop Road, Harlingen, Texas, as set forth on
Exhibit C attached hereto (the “Tropic Winds Sites”), pursuant to that certain
Lease Agreement dated as of February ___, 2008, by and between MHC Tropic Winds
and Landlord.
     D. Landlord and Tenant desire to amend the definition of “Premises” in the
Lease to add the Tropic Winds Sites on the terms set forth below.
     E. Landlord and Tenant desire to Section 38(f) of the Lease as set forth
below.
     NOW, THEREFORE, Landlord and Tenant agree as follows:
     1. Amendment of Exhibit A-1(a). Exhibit A-1(a) to the Lease is hereby
amended by adding the property described on Exhibit A attached hereto (the
“Grandy Creek Preserve”) as part of the Premises.
     2. Tropic Winds Sites. The definition of “Premises” as set forth in the
Lease is hereby amended to add the Tropic Winds Sites located at Tropic Winds,
1501 North Loop Road, Harlingen, Texas 78550 and depicted on Exhibit B attached
to this Lease, on the terms set forth below.
     2.1 Each business day, Tenant agrees to notify Landlord, in writing, of the
names of the individuals occupying Tropic Winds Sites, together with any other
information as may be reasonably requested by Landlord.

 



--------------------------------------------------------------------------------



 



     2.2 Tenant shall make the Tropic Winds Sites available for its participants
to use for short-term, limited stays only, and shall not place, construct or
install any structures or other improvements on the Tropic Winds Sites.
     2.3 Notwithstanding anything to the contrary in the Lease, either Landlord
or Tenant may elect to terminate the Lease solely with respect to the Tropic
Winds Sites on December 31, 2008, and on December 31 of each year thereafter by
providing written notice of such election to the other party not less than
thirty (30) days before the effective date of such termination.
     2.4 Solely with respect to the Tropic Winds Sites, Tenant shall pay to
Landlord the sum of Three Dollars ($3.00) per day per Tropic Winds Site occupied
as Additional Rent. Said payments shall be made on a monthly basis, upon
submission of invoices by Landlord to Tenant.
     3. Amendment of Section 38(f). Section 38(f) of the Lease is hereby amended
in its entirety to read as follows:
Tenant shall not nor shall Tenant permit any of its Subsidiaries directly or
indirectly to declare, order, pay, make or set apart any sum for any Restricted
Junior Payment, except (i) for distributions in cash from Tenant’s operating
account to Tenant’s equity holders in an aggregate amount each calendar year
equal to (x)(1) the amount of taxable income of Tenant allocated to its equity
holders for such calendar year multiplied by (2) the combined maximum federal
and state income tax rate to be applied to such taxable income (calculated by
using the highest maximum combined marginal federal and state income tax rates
for an individual resident of the relevant state of residence of Tenant’s
principal indirect individual equity holder in the states where Tenant has
taxable income and taking into account the deductibility of state income tax for
federal income tax purposes) and (y) an additional aggregate amount of $200,000
in any twelve month period; (ii) a distribution or loan to PA, at the sole
discretion of PA, as of the date hereof in an amount equal to $4,000,000; and
(iii) a distribution or loan to PA, at the sole discretion of PA, on the third
(3rd) anniversary of the Date of Restatement in an amount equal to $2,000,000,
but only to the extent that such amount does not exceed the Available Cash,
provided that Landlord hereby permits Tenant to set apart an amount equal to
$55,555 per month for the thirty six (36) months ending 12/31/2010 into a
separate account which funds shall be usable for the purpose of making such
$2,000,000 distribution to PA (each distribution contained in clauses (i),
(ii) and (iii) being a “Permitted Distribution”). Landlord and Tenant
acknowledge and agree that the Permitted Distributions are not intended to be
compensation to the owners of Tenant’s parent. Conditions precedent to a
Permitted Distribution are (i) no Event of Default is existing at the time of
the Permitted Distribution and (ii) prior approval of the Permitted Distribution
by the Board of Directors (or other governing bodies) of PA and Tenant has been
obtained.

2



--------------------------------------------------------------------------------



 



     4. Integration of Lease and Controlling Language. This Amendment and the
Lease shall be deemed to be, for all purposes, one instrument. In the event of
any conflict between the terms and provisions of this Amendment and the terms
and provisions of the Lease, the terms and provisions of this Amendment, in all
instances, shall control and prevail.
     5. Ratification. Except as specifically amended and modified hereby, the
Lease shall be and shall remain unchanged and in full force and effect in
accordance with its terms, and, as the Lease is amended and modified hereby, the
Lease is hereby ratified, adopted and confirmed.
     6. Severability. If any provision of this Amendment or the application
thereof to any person or circumstance is or shall be deemed illegal, invalid or
unenforceable, the remaining provisions hereof shall remain in full force and
effect and this Amendment shall be interpreted as if such legal, invalid or
unenforceable provision did not exist herein.
     7. Entire Agreement. This Amendment and the Lease contain the entire
integrated agreement between the parties respecting the subject matter of this
Amendment and the Lease, and supersede all prior and contemporaneous
understandings and agreements, other than the Lease, between the parties
respecting the subject matter of this Amendment and the Lease.
     8. Counterparts. This Amendment may be executed in counterparts, each of
which shall be deemed to be an original and all of which, when taken together,
shall constitute a fully executed instrument.
(Signatures on Next Page)

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Landlord and Tenant have executed this First Amendment
to the Lease as of the date and year first above written.

            LANDLORD:

MHC TT Leasing Company, Inc.,
a Delaware corporation
      By:   /s/ Marguerite Nader       Name:   Marguerite Nader      Title:  
Senior Vice President          TENANT:

Thousand Trails Operations Holding Company, L.P.,
a Delaware limited partnership

By KTTI GP, LLC, its general partner
      By:   /s/ Walter B. Jaccard       Name:   Walter B. Jaccard      Title:  
Vice President     

4



--------------------------------------------------------------------------------



 



Exhibit A
Legal Description of Grandy Creek Preserve

 



--------------------------------------------------------------------------------



 



Exhibit B
Description of Tropic Winds Sites

 